Citation Nr: 0735820	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  05-21 374A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus with peripheral neuropathy of the upper and 
lower extremities and retinopathy during the period prior to 
May 9, 2006.

2.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus with retinopathy and peripheral neuropathy 
of the lower extremities during the period from May 9, 2006, 
to July 10, 2006.

3.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus with retinopathy during the period 
beginning July 11, 2006.

4.  Entitlement to a rating in excess of 20 percent for 
peripheral neuropathy of the right upper extremity during the 
period beginning May 9, 2006.

5.  Entitlement to a rating in excess of 20 percent for 
peripheral neuropathy of the left upper extremity during the 
period beginning May 9, 2006.

6.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity during the 
period beginning July 11, 2006.

7.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity during the 
period beginning July 11, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty between May 1961 and 
December 1983.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which continued the veteran's assigned 20 percent 
evaluation for diabetes mellitus with diabetic retinopathy 
and peripheral neuropathy of the hands and feet.

During the pendency of this appeal, by way of a September 
2006 rating decision, service connection was granted for 
peripheral neuropathy of each upper and lower extremity.  The 
RO assigned 20 percent ratings for each arm, effective May 9, 
2006, and 10 percent ratings for each leg, effective July 11, 
2006.  Also, during the pendency of this appeal, the veteran 
was granted service connection for erectile dysfunction and 
assigned a noncompensable rating, effective January 6, 2004.  
These assigned ratings are complications of the veteran's 
diabetes and are derived from the original diabetes claim now 
on appeal.  See 38 C.F.R. § 4.119 Diagnostic Code 7913, Note 
(1).  Although these actions effectively raise the evaluation 
of the veteran's disability, the rating remains less that the 
maximum benefit available, and thus that increase does not 
abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).

Finally, in addition to other claims considered during the 
pendency of this appeal, the veteran filed a claim for 
service connection for post traumatic stress disorder (PTSD) 
in March 2005.  A rating decision was issued for that claim 
in June 2005 and the veteran submitted his notice of 
disagreement in July 2005.  However, in correspondence 
received in March 2006, the veteran stated his desire to 
withdraw his appeal.  So, the issue of PTSD is deemed 
withdrawn and will not be addressed herein.  38 C.F.R. 
§ 20.204; see also 38 C.F.R. § 20.1103.


FINDINGS OF FACT

1.  The veteran's diabetes mellitus with peripheral 
neuropathy of the upper and lower extremities and retinopathy 
did not require regulation of activities during the period 
prior to May 9, 2006.

2.  The veteran's diabetes mellitus with retinopathy and 
peripheral neuropathy of the lower extremities did not 
require regulation of activities during the period from May 
9, 2006, to July 10, 2006.

3.  The veteran's diabetes mellitus with retinopathy does not 
require regulation of activities during the period beginning 
July 11, 2006.

4.  The veteran's peripheral neuropathy of the right upper 
extremity is characterized by mild incomplete paralysis of 
the middle radicular group during the period beginning May 9, 
2006.

5.  The veteran's peripheral neuropathy of the left upper 
extremity is characterized by mild incomplete paralysis 
during the period beginning May 9, 2006.

6.  The veteran's peripheral neuropathy of the right lower 
extremity is characterized by mild incomplete paralysis of 
the external popliteal nerve during the period beginning July 
11, 2006.

7.  The veteran's peripheral neuropathy of the left lower 
extremity is characterized by mild incomplete paralysis of 
the external popliteal nerve during the period beginning 
July11, 2006.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 20 
percent for diabetes mellitus with peripheral neuropathy of 
the upper and lower extremities and retinopathy during the 
period prior to May 9, 2006.  U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.7, 4.21, 4.119, 
Diagnostic Code 7913 (2007).

2.  The criteria are not met for a rating higher than 20 
percent for diabetes mellitus with retinopathy and peripheral 
neuropathy of the lower extremities during the period from 
May 9, 2006, to July 10, 2006.  U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.7, 4.21, 4.119, 
Diagnostic Code 7913 (2007).

3.  The criteria are not met for a rating higher than 20 
percent for diabetes mellitus with retinopathy during the 
period beginning July 11, 2006.  U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.7, 4.21, 4.119, 
Diagnostic Code 7913 (2007).

4.  The criteria are not met for a rating higher than 20 
percent for peripheral neuropathy of the right upper 
extremity during the period beginning May 9, 2006.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
4.1, 4.7, 4.124a, Diagnostic Code 8511 (2007).

5.  The criteria are not met for a rating higher than 20 
percent for peripheral neuropathy of the left upper extremity 
during the period beginning May 9, 2006.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.7, 
4.124a, Diagnostic Code 8511 (2007).

6.  The criteria are not met for a rating higher 10 percent 
for peripheral neuropathy of the right lower extremity during 
the period beginning July 11, 2006.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.7, 4.124a, 
Diagnostic Code 8521 (2007).

7.  The criteria are not met for a rating higher than 10 
percent for peripheral neuropathy of the left lower extremity 
during the period beginning July11, 2006.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.7, 
4.124a, Diagnostic Code 8521 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA in December 
2003, prior to initial adjudication of the veteran's claims.  
In addition, a second letter was sent in June 2006, after the 
initial adjudication.  This letter included notice that the 
veteran should submit any pertinent evidence in his 
possession.  Following the provision of the required notice 
and the completion of all indicated development of the 
record, the RO readjudicated the veteran's claims in 
September 2006.  There is no indication or reason to believe 
that the ultimate decision of the RO on the merits of these 
claims would have been different had fully content- compliant 
VCAA notice been provided before the initial adjudication of 
the claims.  See Mayfield v. Nicholson, 07-7130 (Fed. Cir. 
September 17, 2007) [Wherein the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) reaffirmed 
principles set forth in earlier Federal Circuit and United 
States Court of Appeals for Veterans Claims (Court) cases in 
regard to the necessity of both a specific VCAA notification 
letter and an adjudication of the claim following that 
letter.]  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
121 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

The Board observes that the June 2006 notice also addressed 
the disability rating and effective date elements addressed 
in Dingess, supra.  So, the September 2006 readjudication 
remedied any error in the sequence of notification regarding 
these elements as well.  Id.

The Board also notes that evidence associated with the 
veteran's claims file includes service medical records, 
service personnel records, private treatment and examination 
reports, VA treatment records through January 2006, and VA 
compensation examinations, including to assess the severity 
of his service- connected diabetes mellitus - the 
dispositive issue.  He has not identified any additional 
evidence that needs to be obtained, and he indicated in 
correspondence received in June 2006 that he had no further 
evidence to submit.  See Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  The Board is also unaware of any such 
outstanding evidence.  So, the Board finds that the duty to 
assist has been met.

In sum, the Board is satisfied that the RO properly processed 
these claims following the provision of the required notice 
and that any procedural errors in its development and 
consideration of these claims were insignificant and non 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Accordingly, the Board will address the 
merits of the claims.


Factual Background

The veteran's VA outpatient records from February 2003 
include podiatry notes.  The veteran denied pain in feet and 
indicated he trims his nails every two weeks.  Pedal pulses 
were palpable and +2/4 bilaterally.  There was no edema or 
erythema.  His skin temperature was warm in all areas 
bilaterally.  His capillary refill time was less than 5 
seconds in all digits.  Skin was soft and supple with no open 
lesions or macerations and nails were neatly trimmed and well 
groomed.  Some hyperkeratosis was noted near the right first 
sub metatarsal.  Neurological examination revealed intact 
sensation bilaterally.  The veteran had full strength and 
range of motion bilaterally.  These findings were essentially 
carried forward in foot evaluations through September 2003.

VA outpatient notes from April 2003 include an evaluation of 
the veteran's eyes.  Corrected distance visual acuity was 
20/20 bilaterally.  Intraocular pressures were 17 millimeters 
bilaterally.  The veteran had no afferent papillary defect 
prior to dilation.  Slit lamp examination revealed a quiet 
conjunctiva, clear corneas, a deep and quiet anterior 
chamber, and minimal nuclear yellowing bilaterally, with a 
faint linear pigmentary line on the anterior surface of the 
veteran's lens of the right eye.  Funduscopic examination 
revealed two microaneurisms in the right eye, but was 
otherwise normal.  A similar microaneurism was observed in 
the left eye, along with pigmentary changes perivenular in 
the left fundus.  Based on this, the veteran was diagnosed 
with minimal nonproliferative diabetic retinopathy 
bilaterally and compound myopic astigmatism bilaterally.  The 
veteran was prescribed new glasses and given drops for his 
ocular allergies.

In January 2004, the veteran was accorded a VA diabetes 
examination.  Pertinent past service and medical history was 
discussed.  The veteran reported that he was on a 3000 
calorie ADA diet and he denied hypo or hyperglycemic episodes 
or weight loss.  He reported that he was restricted in his 
activities, unable to walk a half mile due to cramping of his 
legs.  Pain caused by this walking was relieved with rest.  
He reported numbness, tingling, and burning sensations in his 
hands and feet.  The veteran complained of a loss of strength 
and occasional anaphylaxis.  He also described the occurrence 
of skin rash approximately every two months, relieved by 
cream.

Upon physical examination, the veteran eyes and skin were 
intact, sensation was intact to pinprick testing, and motor 
strength was 5/5 bilaterally in upper and lower extremities.  
Deep tendon reflexes were intact, equal and symmetrical as 
well.  While noting the veteran's history of erectile 
dysfunction, the examination was otherwise normal.  There 
were no significant findings relating to the veteran's feet.  
Based on this examination, the veteran's diagnosis of 
diabetes mellitus type 2 with diabetic retinopathy was 
carried forward.  In addition, peripheral neuropathy of the 
hands and feet, as reported by the veteran, was noted.  The 
examiner added that the veteran had claudication of the lower 
extremities and reports of candidal infection of the groin 
area.  The veteran's current medication regimen included 600 
milligrams of Gemfibrozil twice daily, sildenafil citrate as 
needed, 150 milligrams Irbesartan daily, and subcutaneous 
Humulin and NPH insulin units in the morning and evening.

VA outpatient records from May 2004 indicate the veteran was 
experiencing high glucose readings prior to lunch and supper.  
October 2004 VA outpatient notes indicate the veteran 
experienced occasional hypoglycemia, attributed to his eating 
less than usual.

A VA eye screening dated January 2004 indicates the veteran 
had history of minimal nonproliferative diabetic retinopathy, 
but current findings were negative for this condition and the 
veteran's fundi were normal.  The veteran's corrected 
distance visual acuity was 20/20 bilaterally.  These findings 
were carried forward and restated in the veteran's January 
2005 VA eye evaluation.

A diabetes consultation was included in VA outpatient notes 
from March 2005.  The veteran was showing consistently low 
glucose testing throughout that day.  He was noted to have 
symptoms of disorientation and dizziness when his glucose 
levels reached 50.  The veteran was diagnosed at this time 
with diabetes with fairly well controlled hypoglycemic 
episodes.  His insulin regimen was adjusted and follow up was 
recommended.

Also in March 2005, the veteran underwent a diabetic foot 
examination.  At this time, all findings were normal and the 
veteran reported no history of ulcerations.

The veteran underwent a VA neurology evaluation in June 2005.  
At this time, he complained of pain in his neck and shoulder.  
He also complained of radiculating symptoms in his left upper 
extremity, to include numbness and tingling in his hand.  The 
examiner noted that the veteran had diabetes neuropathy in 
his hands, with the left being greater than the right.  He 
reported daily exercise such as riding a bicycle.  His pain 
was described as 7/10 and located in the neck and upper 
trapezius muscles.  Physical examination revealed poor 
sitting and standing posture.  His upper extremity ranges of 
motion were within normal limits, but the veteran had poor 
alignment.

Physical therapy notes from July 2005 state that the veteran 
was instructed to increase certain training exercises.  These 
notes also indicate the veteran was progressing in his 
program, such that he could increase the intensity of his 
neck exercises.

In a July 2005 letter, a VA physician indicated that the 
veteran requested a letter discussing his frequent 
hypoglycemic episodes and his reports of curtailed physical 
activities including golfing.  Specifically, the veteran 
reported being able to walk about 1/2 mile before the onset 
of calf pain.

September 2005 VA outpatient notes indicate the veteran had 
tightly controlled diabetes.  At this time, however, the 
veteran reported hypoglycemic symptoms in the afternoon.  
These notes also indicate that the veteran's morning insulin 
dosage was decreased to prevent afternoon hypoglycemia.

Notes from a November 2005 VA foot evaluation include the 
veteran's complaints of occasional numbing and tingling 
sensations in his left hallux.  He had no other foot problems 
at that time.  He did not complain of pain.

Upon physical evaluation, diminished pulses of +2/4 were 
noted bilaterally.  Findings from previous evaluations were 
carried forward, and included a normal neurological 
evaluation.  The veteran was recommended to use a pumice 
stone for his callosity and instructed not to trim his nails 
too short.

A VA eye evaluation in January 2006 included findings of 
20/20 corrected distance visual acuity.  No papillary defect 
was found and intraocular pressure was 13 millimeters for the 
right eye and 11 millimeters for the left.  Funduscopic 
examination noted 1+ nuclear sclerosis in both eyes and no 
other clinically significant findings.  His diagnosis of 
refractive error was carried forward and his diabetes was 
described as being without diabetic retinopathy.

VA outpatient notes from March 2006 included complaints of 
constipation, pain in the veteran's left 2nd finger at the 
metacarpophalangeal joint, and tingling in the left great 
toe.  The veteran reported that he gave up bicycling due to 
fatigue.  After a brief physical examination, the veteran was 
diagnosed with diabetes, without complications and 
controlled.  The veteran indicated his glucose management is 
generally good.  He was advised to start back on his exercise 
regimen.

March 2006 VA blood test results indicate the veteran had 
abnormally high glucose.  Outpatient notes from the same 
month indicate the veteran reported giving up his exercise 
bike due to constipation.  The veteran did not report rectal 
bleeding and indicated some improvement with laxatives.  At 
this time, he was found to have controlled diabetes without 
complications.  He reported generally good glucose 
management.  The physician suggested that the veteran 
increase fiber in his diet and to start back on his exercise 
bike.  He was asked to call back if he had symptoms.

A private medical examination report dated April 2006 
indicated the veteran reported with complaints of problems 
such in all extremities, but principally complained of left 
hand numbness and tingling.  The veteran stated this may be 
arthritis or peripheral neuropathy.  Physical findings were 
essentially normal, however, with respect to motor and 
sensory testing in the veteran's arms and legs.  No 
dysesthesias were indicated in the veteran's upper 
extremities.  The veteran's range of motion was considered 
satisfactory, without pain.  Pain was noted in the wrist 
area, and some pain was indicated with a wide based grip and 
lifting with the palm down.  Sensation was intact to light 
touch and circulatory examination was normal.  With respect 
to the left hand, tenderness was noted at the second and 
third metacarpophalangeal joints and the index fingers range 
of motion was decreased.  All other findings were normal, 
including the absence of atrophy or sensory deficits.  The 
veteran was diagnosed with hand arthritis, left elbow 
epicondylitis, left shoulder impingement, and neck pain.

A private electromyogram study from May 2006 included a 
physical examination that revealed a positive Tinel's sign.  
Based upon this study, the veteran was diagnosed with 
bilateral mild to moderate focal median neuropathies at the 
wrist and in the right elbow.  This study was found to be 
consistent with superimposed mild generalized predominantly 
sensory peripheral neuropathy of the bilateral upper 
extremities.  The examiner found this to be consistent with 
the veteran's history of diabetes.

In July 2006, the veteran underwent another VA examination to 
ascertain the current severity of his diabetes.  Pertinent 
past medical history was discussed.  The veteran was taking 
insulin more than once daily before breakfast and dinner.  He 
was also taking Vardenafil, Losarten, HCTX, Fluvastatin, 
aspirin and laxatives.

The veteran reported a progressive worsening of his diabetes 
symptoms.  He indicated no restriction of activities, but did 
complain of increased neuropathy with exercise.  He also 
reported leg pain with rest or while walking, but the 
examiner indicated he was under no regulation of activities.  
The veteran was taking insulin daily, and had been referred 
to the diabetic clinic for hypoglycemic management.  He did 
report incidents of hypoglycemia and was on a restricted 
diet.  Symptoms of peripheral vascular disease and peripheral 
neuropathy were noted.  The veteran reported paresthesias, 
loss of sensation, and pain.  He indicated that his left 
lower leg was worse than his right.  He also indicated his 
shoulders to hands had symptoms, worse on the left side.  
These symptoms were described as increasing with exercise, 
but present at all times.  He also complained of a rash, 
constipation and erectile dysfunction related to this 
disability.  The veteran was taking oral medication for his 
erectile dysfunction and reported that vaginal penetration 
was possible less than half the time.  The examiner noted 
that the veteran had no visual impairment or kidney disease 
associated with his diabetes.  The veteran described his 
diabetes as currently well controlled.  The veteran 
complained that his diabetes required restriction of 
activities, noting leg pain and neuropathy with exercise.  
The examiner noted that a review of diabetes clinic notes 
does not indicate restriction of activities and included a 
recommendation to enroll in a formal exercise program.

Upon physical examination, the veteran was found to have a 
mild tinea cruris rash in the bilateral groin area that was 
associated with his diabetes.  Decreased sensation to 
vibration was found in the left leg, in a stocking 
distribution.  Left side deep tendon reflexes were: triceps 
reflex 1+, biceps reflex 2+, brachioradialis reflex 2+, 
patellar reflex 2+, and Achilles reflex 1+.  Sensory loss was 
also noted in the right leg, in a stocking distribution.  
Right side deep tendon reflexes were: triceps reflex 1+, 
biceps reflex 2+, brachioradialis reflex 2+, patellar reflex 
2+, and Achilles reflex 1+.

Based on these findings, the veteran was found to have 
diabetes, to include peripheral neuropathies of bilateral 
upper and lower extremities, fungal infections, erectile 
dysfunction, and dry skin.

In July 2006, the veteran underwent a VA eye examination.  
Pertinent service and medical history was discussed.  The 
veteran's corrected distance visual acuity was 20/20, and his 
intraocular pressure was 15 millimeters bilaterally.  The 
veteran's slit lamp examination was essentially normal, but 
trace 1+ nuclear sclerosis was noted regarding the lenses.  
Fundi were within normal limits.  Based upon this study, the 
veteran was found to have refractive error, diabetes without 
retinopathy, and dry eye.

General Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefore are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

Diabetes Mellitus with Peripheral Neuropathy of the Upper and 
Lower Extremities and Retinopathy During the Period Prior to 
May 9, 2006.

The veteran is currently assigned a 20 percent disability 
rating for diabetes, and this rating has been in effect since 
his claim was filed in November 2003.  Under 38 C.F.R. 
§ 4.119 Diagnostic Code 7913, a 20 percent rating 
contemplates the presence of diabetes requiring insulin and 
restricted diet, or oral hypoglycemic agent and restricted 
diet.  A 40 percent rating is available where there is a 
requirement of insulin, restricted diet, and regulation of 
activities.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  In 
essence, the Board's decision turns on a determination as to 
whether the veteran's diabetes requires regulation of 
activities, as the other criteria for the 20 percent and 40 
percent levels are similar, if not identical.

Complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under Diagnostic Code 
7913.  38 C.F.R. § 4.119, Note (1) (2007).

The primary evidence in support of the veteran's claim comes 
from his own contentions.  He has maintained, and reported to 
numerous medical personnel, that his diabetes causes a 
regulation of his activities.  While the veteran is 
considered competent to describe his symptoms, and to 
describe the activities he is able to engage in, as a lay 
person without medical training the veteran is not competent 
to relate such limitations to a particular diagnosis or 
specific etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).

Turning to the medical evidence of record, numerous VA 
outpatient records and the January 2004 VA examination 
indicate that the veteran's diabetes requires a restricted 
diet and daily use of insulin.  Some records, such as March 
and September 2005 diabetes clinic notes, indicate adjustment 
of the veteran's insulin was necessary to control the 
veteran's blood sugar levels.  Still, the preponderance of 
evidence during this time period, as shown in numerous 
evaluations and in the January 2004 VA examination report, 
indicates that the veteran's diabetes is essentially well 
controlled.

The veteran has contended his diabetes does require a 
restriction of his activities.  A July 2005 letter from a VA 
physician states that the veteran requested a note reporting 
his curtailed activities.  However, a bare transcription of 
lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a medical professional.  
LeShore v. Brown, 8 Vet. App. at 409.  The Court has held 
that the value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  There is no medical evidence that 
a regulation of activities was required during this time 
period.  In fact, July 2005 therapy notes indicate the 
veteran should increase his exercise regimen.  Therefore, the 
most probative evidence of record does not support the 
veteran's contentions and regulation of activities is not 
shown to be medically required.

Regulation of activities is the only aspect of the criteria 
that distinguishes between a 20 versus a 40 percent rating 
under Diagnostic Code 7913.  Lacking evidence of this, the 
criteria for a 40 percent rating are not nearly approximated.  
The Board notes that diabetes ratings above 40 percent also 
require evidence of regulation of activities, which is not 
shown.  Thus, the evidence does not support a rating at any 
level above the current 20 percent.  Accordingly, the claim 
for this benefit must be denied.  38 C.F.R. § 4.7.

The Board has considered whether there is any other schedular 
basis for granting this claim but has found none.  This 
determination incorporates the considerations of 38 C.F.R. § 
4.119, Note (1) (2007), regarding evaluations of separate 
complications of diabetes.  While complications such as 
diabetic retinopathy, peripheral neuropathy, erectile 
dysfunction and skin rash are noted, they do not meet the 
requirements for being compensable.  The neuropathy, 
retinopathy, erectile dysfunction and skin rash were 
essentially not substantiated by physical findings in the 
January 2004 VA examination and, at best, they are minimally 
present during this period.

Diabetes Mellitus with Retinopathy and Peripheral Neuropathy 
of the Lower Extremities During the Period from May 9, 2006, 
to July 10, 2006.

Evidence produced during this period includes a private EMG 
study showing clinical evidence of peripheral neuropathy in 
the veteran's upper extremities.  However, as discussed fully 
below, a separate rating was assigned for these disabilities 
effective May 9, 2006.  Therefore, peripheral neuropathy of 
the upper extremities is not for consideration in the context 
of the veteran's diabetes evaluation.  See 38 C.F.R. § 4.119, 
Note (1) (2007); see also Esteban v. Brown, 6 Vet. App. 259, 
261 (1994).

With respect to the remaining pertinent symptomatology, the 
Board observes that the medical evidence during this period 
is essentially unchanged from the prior period under 
consideration.  The veteran was still diagnosed with 
controlled diabetes.  There is no evidence of change in the 
fact that the veteran requires insulin and follows a 3000 
calorie ADA diet.  Therefore, the criteria for a 20 percent 
rating are met.

Despite his statement that he gave up bicycling, which was 
incorporated into a March 2006 treatment record, there is no 
evidence that the veteran was medically required to regulate 
his activities.  In fact, these records suggest the veteran 
should return to his exercise regimen.  Because his diabetes 
requires only insulin and a restricted diet, without 
regulation of activities, the criteria for a 40 percent 
rating are not nearly approximated and the claim for this 
benefit must therefore be denied.  38 C.F.R. § 4.7.

The Board has again considered whether there is any other 
schedular basis for granting this claim but has found none.  
Looking at the complications reported by the veteran, such as 
tingling in his left great toe, there is no clinical 
substantiation or diagnosis for this condition.  Records do 
not demonstrate that the veteran could receive a compensable 
rating for the sensation he perceived at this time.  The same 
holds true for the veteran's complaints of constipation, 
which is not shown by medical evidence to arise to a 
compensable level.

Diabetes Mellitus with Retinopathy During the Period 
Beginning July 11, 2006.

Evidence produced during this period includes a VA 
examination report noting peripheral neuropathy in the 
veteran's lower extremities.  However, as discussed fully 
below, a separate rating was assigned for these disabilities 
effective July 11, 2006.  Therefore, peripheral neuropathy of 
both the upper and lower extremities is not for consideration 
in the context of the veteran's diabetes evaluation for this 
time period.  See Esteban, supra.

Findings from the veteran's July 2006 VA examination indicate 
the veteran was taking insulin and was on a restricted diet.  
Therefore, the criteria for a 20 percent rating are nearly 
approximated.

With respect to the remaining claim of increase for diabetes, 
the veteran's subjective complaints from this time indicate a 
progressive worsening of symptoms.  However, while the July 
2006 VA diabetes examination findings do indicate the veteran 
reported leg pain with walking, he was found to be under no 
regulation of activities.  Therefore, the criteria for a 40 
percent rating are not nearly approximated during this time 
period.

So, in summary, the veteran's diabetes requires the use of 
insulin and a restricted diet, as is contemplated by the 
veteran's current 20 percent rating under Diagnostic Code 
7913.  However, medical findings in the July 2006 examination 
and evidence from the entire appeal period does not indicate 
the veteran's diabetes is properly characterized as requiring 
regulation of activities.  For this reason, the criteria for 
a higher 40 percent rating are not nearly approximated and 
the claim for this benefit must therefore be denied.  38 
C.F.R. § 4.7.

As with other time periods, the Board has again considered 
whether there is any other schedular basis for granting this 
claim but has found none.  His diabetic retinopathy was found 
to be non-existent in his July 2006 eye evaluation.  Despite 
his erectile dysfunction, the veteran was able to achieve 
vaginal penetration about half the time.  Also, while the 
veteran was found to have tinea cruris in his groin area and 
the July 2006 VA examination attributes this to his service- 
connected diabetes, the evidence does not indicate that the 
extent of this rash would warrant a compensable rating under 
38 C.F.R. § 4.118, Diagnostic Code 7806.  For example, this 
rash does not affect 5 percent of the veteran's body or 
require more than topical therapy during any period.  The 
veteran has also reported having constipation, but in March 
2003 the veteran did report improvement with use of laxatives 
and the evaluating physician at that time found him to have 
no complications associated with his controlled diabetes.  
Furthermore, there is no evidence he experienced frequent 
episodes or abdominal distress, so this condition would be 
properly characterized as mild under 38 C.F.R. § 4.114 
Diagnostic Code 7319.  Therefore, even though the veteran 
does experience some complications related to his diabetes, 
they are noncompensable and part of the diabetic process.  
The veteran's diabetes was characterized as well controlled.  
Therefore, the Board finds that there is no other basis for 
assignment of a higher rating for the veteran's diabetes 
during this time period.

Peripheral Neuropathy of the Right and Left Upper Extremity 
During the Period Beginning May 9, 2006.

The RO has assigned the veteran separate 20 percent ratings 
under 38 C.F.R. § 4.124a Diagnostic Code 8511 for peripheral 
polyneuropathy in his right and left upper extremity.

With respect to peripheral nerve diseases, DC 8510, addresses 
the upper radicular group (5th and 6th cervicals), pertaining 
to the shoulders and elbows; DC 8511 addresses the middle 
radicular group pertaining to movement of the arms, elbows, 
and wrists; DC 8512 addresses the lower radicular group which 
controls use of hands and fingers.  Under all three 
diagnostic codes, incomplete paralysis is rated 20 percent 
when mild, 40 percent when moderate, and 50 percent when 
severe.  A 70 percent rating is warranted for complete 
paralysis under all three radicular groups.  Complete 
paralysis under DC 8510 is defined as all shoulder and elbow 
movement lost or severely affected, hand and wrist movements 
not affected.  Under DC 8511, complete paralysis contemplates 
adduction, abduction, and rotation of the arm, flexion of the 
elbow, and extension of the wrist is lost or severely 
affected.  Complete paralysis of the lower radicular group 
(DC 8512) contemplates all intrinsic muscles of the hand, and 
some or all of flexors of the wrist and fingers are paralyzed 
(substantial loss of use of hand).  38 C.F.R. § 4.124a; DC's 
8510, 8511, 8512, respectively, (2007).

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See Note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

For these claims, the veteran contends that he experience 
pain and tingling sensations in his upper extremities, 
typically referring to the left side more than the right.  
Objective medical evidence includes a May 2006 private EMG 
report that documents a positive Tinel's sign, and mild focal 
neuropathies at the wrist and elbow.  As indicated, this 
disability was found to be consistent with superimposed mild 
predominantly sensory peripheral neuropathy of the bilateral 
upper extremities.  Then, a reflex study in the July 2006 VA 
examination also documented 1+ triceps reflexes in the 
veteran's upper extremities, bilaterally.  This neurological 
impairment is sufficient to warrant a mild characterization 
under Diagnostic Code 8511.

However, the criteria for a moderate characterization under 
Diagnostic Code 8511 are not nearly approximated.  As noted, 
the May 2006 EMG study only indicates mild symptomatology and 
refers to this as predominately sensory in nature, as opposed 
to involving loss of motor function.  Despite some loss in 
the veteran's triceps reflex, other neurological findings 
were close to normal, and there is no evidence that the 
veteran suffers from any degree of motor function loss.  
Accordingly, the criteria for the next higher rating of 40 
percent (or 30 percent for the non-dominant upper extremity) 
is not nearly approximated for either the right or the left 
upper extremity.  Accordingly, the claim for this benefit 
must be denied.  38 C.F.R. § 4.7.

Peripheral Neuropathy of the Right and Left Lower Extremity 
During the Period Beginning July 11, 2006.

For both right and left lower extremity diabetic neuropathy, 
the RO has assigned separate 10 percent initial evaluations 
under 38 C.F.R. § 4.124a, Diagnostic Code 8521.

Under this section, a 10 percent evaluation contemplates mild 
incomplete paralysis of the external popliteal (common 
peroneal) nerve.  A 20 percent evaluation is warranted for 
moderate incomplete paralysis.  A 30 percent evaluation is 
assigned for severe incomplete paralysis.  A 40 percent 
evaluation is warranted for complete paralysis, with foot 
drop and slight droop of first phalanges of all toes, an 
inability to dorsiflex the foot, extension (dorsal flexion) 
of proximal phalanges of toes lost; abduction of foot lost, 
adduction weakened; or anesthesia covering the entire dorsum 
of foot and toes.

As noted above, the veteran has reported that his neuropathy 
of the lower extremities has limited his ability to walk or 
ride his bicycle.  He has also made frequent reports of 
tingling or numbness in his feet, which have been consistent 
in numerous reports of record.  However, again the Board 
notes that the veteran has been encouraged by medical 
professionals to continue his exercise regimen.

Turning to the medical evidence of record for this period, 
findings in the veteran's July 2006 VA examination indicate 
that the veteran had slightly diminished Achilles tendon 
reflexes of 1+.  Furthermore, his sensory examination was 
significant for decreased sensation to vibration in the left 
leg.  These findings support the veteran's diagnosis of 
bilateral peripheral neuropathy and are sufficient to support 
a characterization of mild incomplete paralysis under 
Diagnostic Code 8521.

While the criteria for mild incomplete paralysis of the 
external popliteal nerve are nearly approximately, the next 
higher 40 percent criteria for moderate incomplete paralysis 
are not.  The Board notes that the diagnosis of lower 
extremity peripheral neuropathy is supported largely by 
sensory studies of the lower extremities and not by evidence 
of motor deficits.  The examiner noted that the veteran's 
decreased sensation was reported to be in a stocking 
distribution, meaning it does not correspond with dermatomes 
or neurological pathways.  Because this disability cannot be 
characterized as moderate in either leg, the criteria for the 
next higher rating are not nearly approximated and claim must 
be denied.  38 C.F.R. § 4.7.

The Board has considered whether this case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration.  The record reflects that the 
veteran has not required frequent hospitalizations for his 
diabetes or peripheral neuropathy, and that the 
manifestations of these disabilities, which can involve 
monthly or less often visits to a diabetic care provider for 
hypoglycemic reactions, are in not excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from this disability would be in excess of that 
contemplated by the assigned evaluation.  Accordingly, the 
Board has concluded that referral of this case for extra- 
schedular consideration is not in order.


ORDER

Entitlement to a disability rating higher than 20 for 
diabetes is denied.

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus with peripheral neuropathy of the upper and lower 
extremities and retinopathy during the period prior to May 9, 
2006 is denied.

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus with retinopathy and peripheral neuropathy of the 
lower extremities during the period from May 9, 2006, to July 
10, 2006 is denied.

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus with retinopathy during the period beginning July 
11, 2006 is denied.

Entitlement to a rating in excess of 20 percent for 
peripheral neuropathy of the right upper extremity during the 
period beginning May 9, 2006 is denied.

Entitlement to a rating in excess of 20 percent for 
peripheral neuropathy of the left upper extremity during the 
period beginning May 9, 2006 is denied.

Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity during the 
period beginning July 11, 2006 is denied.

Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity during the 
period beginning July11, 2006 is denied.




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


